Exhibit 10.3
image01.jpg [image01.jpg]




June 11, 2020
Leone Patterson


Re: Amended and Restated Employment Terms
Dear Leone:
Effective at the Effective Time (as defined below), this letter agreement (the
“Agreement”) sets forth the amended and restated terms of your employment with
Adverum Biotechnologies, Inc. (the “Company”) and supersedes and replaces the
terms set forth in your earlier amended and restated offer letter from the
Company dated October 24, 2018 (the “2018 Offer Letter”).
1.Role
You currently serve as the Company’s President and Chief Executive Officer and
as a member of the Company’s Board of Directors (the “Board”). You and the
Company are entering into this Agreement in contemplation of the Company’s
appointment of a new Chief Executive Officer who will also become a member of
the Board. From and after the time at which such appointment becomes effective
(the “Effective Time”), you will serve as the Company’s President, reporting to
the Chief Executive Officer, and your resignation from the Board will become
effective at the Effective Time.


2.Compensation and Benefits.
Your current base salary is $515,000 annually, paid in accordance with the
Company’s standard payroll schedule, subject to standard payroll deductions and
withholdings.
You will remain eligible for an annual performance bonus, and your target bonus
for 2020 will be equal to 55% of your base salary. Annual bonuses are earned
when paid, and thus you must be actively employed through and including the date
the bonus is paid in order to earn the bonus. Your annual bonus will be
calculated based on attainment of goals (consisting solely of corporate
objectives) to be determined in the sole discretion of the Board each year.
Bonus payments will be in the form of cash, and will be subject to applicable
payroll deductions and all required withholdings.
You will continue to be eligible to participate in the Company’s general
employee benefits in accordance with the terms, conditions and limitations of
any such benefit plans, as in effect from time to time.


800 Saginaw Drive, Redwood City, CA 94063
Tel +1-650-656-9323

--------------------------------------------------------------------------------

Page 2
3.At Will Employment; Amended and Restated Change in Control and Severance
Agreement.
You will continue to be eligible for severance benefits under the terms of the
Amended and Restated Change in Control and Severance Agreement dated October 24,
2018 between you and the Company, as such agreement may be amended from time to
time, including in connection with this Agreement (the “CIC Agreement”).
Capitalized terms in Section 4 not defined in this letter have the meanings
given to such terms in the CIC Agreement.
Your employment relationship with the Company remains “at-will.” This means that
either you or the Company may terminate your employment at any time, with or
without cause, and with or without advance notice. The Company also has the
right to reassign you or change your compensation at any time, with or without
cause or advance notice. This “at-will” employment relationship cannot be
changed except in a written agreement approved by the Company and signed by you
and by a duly authorized member of the Board.
4.Equity Awards and Severance Benefits.
As of the date of this Agreement, you have been granted certain options and
restricted stock units (the “Existing Equity Awards”). The Existing Equity
Awards will continue to be governed in all respects by the terms of the
applicable equity incentive plan and option or restricted stock unit agreements.
If you experience a Covered Termination prior to the first anniversary of the
Effective Time, other than during a Change in Control Period, and if you deliver
to the Company a general release of all claims (containing a carve out-out for
indemnification and mutual non-disparagement) against the Company and its
affiliates that becomes effective and irrevocable within 60 days, or such
shorter period of time specified by the Company, following such Covered
Termination, then, in addition to any benefits provided under the CIC Agreement,
the Company will (i) accelerate the vesting of the shares subject to all
outstanding equity awards, including, without limitation, each stock option and
restricted stock unit, then held by you such that you will be deemed vested in
all of the shares that would have vested had you remained in service with the
Company for an additional 24 months from such Covered Termination, (ii) extend
the exercise period of all such options to the second anniversary of the date of
the Covered Termination and (iii) in the event that such Covered Termination
occurs between January 1 and the date that bonuses are paid for the prior
calendar year (and notwithstanding the general requirement that you must be
actively employed through and including the date a bonus is paid in order to
earn the bonus), pay you the full amount of your annual performance bonus for
the prior calendar year, as determined by the Board, on the same date as such
bonuses are paid to the Company’s executive officers or, if later, the date when
the above-described release becomes effective and irrevocable.
5.Confidentiality and Proprietary Information Obligations.
(a)Company Policies and Proprietary Information Agreement. You will be required
to remain in compliance with the terms of the Employee Proprietary Information
and Invention Assignment Agreement that you previously executed, as well as the
Company’s standard policies and procedures.



--------------------------------------------------------------------------------

Page 3
(b)Adverse or Outside Business Activities. Throughout your employment with the
Company, you may engage in civic, academic teaching and lectures, and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company. You may not engage in other employment or undertake any other
commercial business activities unless you obtain the prior written consent of
the Board. In addition, throughout the term of your employment with the Company,
you agree not to, directly or indirectly, without the prior written consent of
the Company, own, manage, operate, join, control, finance or participate in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, executive, partner, employee, principal, agent,
representative, consultant, licensor, licensee or otherwise with, any business
or enterprise engaged in any business which is competitive with or which is
reasonably anticipated to be competitive with the Company's business; provided,
however, that you may purchase or otherwise acquire up to (but not more than) 1%
of any class of securities of any enterprise (but without participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange. You hereby represent and warrant that you have
disclosed previously to the Board all other employment or other commercial
business activities that you already undertake, or intend to undertake (to the
extent currently known by you), during your period of employment with the
Company.
6.No Conflicts.
By signing this Agreement you hereby represent to the Company that, except as
previously disclosed to the Company: (a) your employment with the Company is not
prohibited under any employment agreement or other contractual arrangement; and
(b) you do not know of any conflicts that would restrict your employment with
the Company. You hereby represent that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company, and that you are presently in compliance with such contracts, if any.
7.Miscellaneous.
7.1 Entire Agreement. Effective at the Effective Time, this Agreement, together
with any agreements referenced herein, forms the complete and exclusive
statement of your employment agreement with the Company and supersedes any other
agreements or promises made to you by anyone, whether oral or written,
concerning your employment terms (including, without limitation, the 2018 Offer
Letter).
7.2 Succession and Assignment. This Agreement is personal to you and shall not
be assigned by you. Any purported assignment by you shall be null and void from
the initial date of the purported assignment. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. This Agreement shall inure to the benefit of the
Company and permitted successors and assigns.
7.3 Enforceability. If any provision of this Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Agreement and the provision in question shall
be modified so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible under applicable law.



--------------------------------------------------------------------------------

Page 4
7.4 Governing law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of California, county of San Mateo. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
7.5 Headings and Captions. The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.
7.6 No Construction against Drafter. Any ambiguity in this Agreement shall not
be construed against either party as the drafter.
7.7 Waiver. Any waiver of a breach of this Agreement, or rights hereunder, shall
be in writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder.
7.8 Counterparts. This Agreement may be executed in counterparts, which shall be
deemed to be part of one original, and facsimile signatures shall be equivalent
to original signatures.
7.9 Legal Fees. Promptly following your execution of this letter, the Company
will pay Pillsbury Winthrop Shaw Pittman LLP for its services in an amount not
to exceed $25,000.00.
8.Acknowledgement of Full Understanding. YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE
FULLY READ, UNDERSTAND AND VOLUNTARILY ENTER INTO THIS AGREEMENT. YOU
ACKNOWLEDGE AND AGREE THAT YOU HAVE HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF YOUR CHOICE BEFORE SIGNING THIS AGREEMENT.
Please sign and date this letter and return it to me to confirm your continued
employment on the terms as set forth above.
Sincerely,
Adverum Biotechnologies, Inc.


/s/ Patrick Machado 
Patrick Machado, Chair of the Board of Directors
Understood and Accepted:


/s/ Leone Patterson 
Leone Patterson
Date: June 11, 2020 
226279017 v7

